Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1, 8 and 14, three vehicle transceivers and a trilateration are used to estimate distance between a vehicle and a remote device. However, it is unclear whether the three transceivers are located at the same vehicle or on different vehicles. Based on the drawing of the immediate application, it appears all three transceivers are located on the same vehicle, Applicant needs to amend the claim to specify all three transceivers are located at the same vehicle in order to overcome the indefinite rejection. By reviewing all the dependent claims, there is no further definition found, therefore all claims are rejected with the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le Bourgeois (20200216025).
Regarding claims 1, 6, 8, 14, 18, Le Bourgeois discloses a method and system comprising:
providing at least three vehicle transceivers (six beacon transceivers 116 , see Fig. 1);
communicating with each vehicle transceiver via a remote device (wireless access device 160);
estimating a distance to the remote device for each vehicle transceiver (based on the extracted data and additional data generated by the transceivers 116 and 118, vehicle access manager 120 performs a positioning process to determine a position of wireless access device 160 relative to the vehicle 102. The position may be a real world position, a relative position to vehicle, a range/distance from a relative position of vehicle, paragraph 0030)(relative position and distance can be used to determine an actual distance or position)( a vehicle access manager 120 is a control unit); and
using estimated distances from the at least three vehicle transceivers and trilateration (trilateration based, paragraph 0030)( trilateration based uses several distances (first, second or third etc.) to determine distance and position) to determine an actual distance of the remote device from the vehicle.

Regarding claims 7, 13 and 17, Le Bourgeois discloses wherein the remote device comprises a key fob, cellphone, microchip, or asset tag (Wireless access device 160 may be a purpose built device, such as a key fob, paragraph 0020).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov